                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                            SOUTHERN DIVISION at LONDON

    DANIEL ORTIZ-MEDINA,                  )
                                          )
          Plaintiff,                      )               Civil No.
                                          )            6:20-cv-21-JMH
    V.                                    )
                                          )
    FNU PHILIP, et al.,                   )
                                          )          MEMORANDUM OPINION
          Defendants.                     )               AND ORDER



                            ****   ****       ****   ****

         Federal inmate Daniel Ortiz-Medina has filed a pro se civil

rights complaint pursuant to the doctrine announced in Bivens v.

Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971). [DE 1].

The Court has granted his motion to proceed in forma pauperis by

separate Order.         This matter is before the Court to conduct the

initial screening required by 28 U.S.C. §§ 1915(e)(2), 1915A.1

         Ortiz-Medina was transferred from another federal prison to

the      United   States    Penitentiary-McCreary      in   July   2019.   When

Defendant “S.I.S. Philip” interviewed him at that time, Ortiz-


1 These statutes direct a district court to dismiss any claim that
is frivolous or malicious, fails to state a claim upon which relief
may be granted, or seeks monetary relief from a defendant who is
immune from such relief. Hill v. Lappin, 630 F. 3d 468, 470-71
(6th Cir. 2010). When reviewing the plaintiff’s complaint at this
stage, the Court accepts all non-conclusory factual allegations as
true and liberally construes its legal claims in the plaintiff’s
favor. Davis v. Prison Health Servs., 679 F.3d 433, 437-38 (6th
Cir. 2012).     The Court therefore sets forth Ortiz-Medina’s
allegations as fact.
Medina told him that he was a former gang member and a cooperating

witness, presenting risks to his safety.                          When he repeatedly

refused to be housed in the general population, Ortiz-Medina was

issued four disciplinary reports resulting in the imposition of

minor sanctions.         One of these disciplinary convictions was later

expunged.        [DE 1 at 3-4].

       In   September        2019,   Ortiz-Medina      was    transferred      to   the

Federal Medical Center-Lexington.                 However, he had never received

his personal property during his two-month stay at U.S.P. McCreary,

and it was not delivered to him upon his arrival at FMC-Lexington.

After Ortiz-Medina filed a grievance explaining that he needed his

legal materials for an active civil case, some of his files were

delivered to him in November 2019.                 Ortiz-Medina is now awaiting

transfer to yet another prison, and expresses concern that his

safety will still be at risk.                    Plaintiff names as defendants

Gregory Kizziah, the Warden of USP-McCreary, in his official

capacity, and FNU Philip in both his individual and official

capacities.        He seeks criminal prosecution of the defendants and

just   short      of   $10    million   in       damages    for    violation   of   his

constitutional rights.           [DE 1 at 4-5].

       Having thoroughly reviewed the complaint, the Court will

dismiss     it    with   prejudice.      The       claims    against    both   of   the

defendants in their official capacities must be dismissed because

a suit against a government employee in his official capacity is

                                             2
actually a suit against the government agency that employs him.

Hopper v. Phil Plummer, 887 F. 3d 744, 760 n.4 (6th Cir. 2018).

In this instance, that agency is the Bureau of Prisons, a federal

agency     that   enjoys    sovereign       immunity    against    claims     for

constitutional     torts.     Bivens        only   authorizes   suits   against

federal employees in their individual capacity for violations of

civil rights; it does not waive the sovereign immunity enjoyed by

the United States and its agencies.            Ctr. for Bio–Ethical Reform,

Inc. v. Napolitano, 648 F.3d 365, 370 (6th Cir. 2011).

        The individual capacity claim against “FNU Philip” must be

dismissed for several reasons.          Ortiz-Medina fails to adequately

identify this defendant, providing only his first name.                 And the

plaintiff states only that FNU Philip interviewed him, he does not

indicate that Philip was involved in any of the other matters about

which    he   complains.     Indeed,    Ortiz-Medina      states   that     other

officers were responsible for imposing the disciplinary sanctions

against him, and does not suggest this defendant possesses any

authority to determine his prison placement. In any event, inmates

have no constitutional right to placement in any particular prison,

Harris v. Truesdell, 79 F. App’x 756, 759 (6th Cir. 2003), and

despite his concerns the plaintiff does not allege that he has

suffered any actual injury resulting from his prison placement.

Finally, Ortiz-Medina states no First Amendment claim because he

does not allege direct injury to a non-frivolous legal claim.

                                        3
Barnett v. Luttrell, 414 F. App’x 784, 787 (6th Cir. 2011).      For

each of these reasons, the plaintiff’s complaint fails to state a

claim against the named defendants and will be dismissed.

     Accordingly, it is ORDERED as follows:

     1)   Daniel Ortiz-Medina’s complaint [DE 1] is DISMISSED,

with prejudice;

     2)   This matter is STRICKEN from the active docket; and

     3)   The     Court   will   enter   an   appropriate   Judgment

contemporaneously herein.

     This 31st day of January, 2020.




                                  4
